MFS® VARIABLE INSURANCE TRUST II: MFS Blended Research Core Equity Portfolio MFS International Growth Portfolio MFS Blended Research Growth Portfolio MFS International Value Portfolio MFS Blended Research Value Portfolio MFS Massachusetts Investors Growth Stock Portfolio MFS Bond Portfolio MFS Mid Cap Growth Portfolio MFS Core Equity Portfolio MFS Money Market Portfolio MFS Emerging Markets Equity Portfolio MFS New Discovery Portfolio MFS Global Governments Portfolio MFS Research International Portfolio MFS Global Growth Portfolio MFS Strategic Income Portfolio MFS Global Research Portfolio MFS Technology Portfolio MFS Global Total Return Portfolio MFS Total Return Portfolio MFS Government Securities Portfolio MFS Utilities Portfolio MFS Growth Portfolio MFS Value Portfolio MFS High Yield Portfolio Supplement to Current Statement of Additional Information: This SAI supplement supersedes and replaces the Trust’s SAI supplement dated January 1, 2010. Effective February 1, 2010, between the first and second paragraphs of the sub-section entitled “Investment Adviser” under the main heading “Management of the Fund,” the following paragraph is inserted: As of February 1, 2010, MFS has signed the Principles for Responsible Investment (PRI), an investor initiative in partnership with the United Nations Environment Programme Finance Initiative and the United Nations Global Compact.As a signatory to the PRI, where consistent with its fiduciary responsibilities, MFS aspires to: incorporate environmental, social and corporate governance (ESG) issues into its investment analysis and decision-making processes; be an active owner and incorporate ESG issues into its ownership policies and practices; seek appropriate disclosure on ESG issues by the entities in which it invests; promote acceptance and implementation of the PRI within the investment industry; work to enhance the effectiveness in implementing the PRI; and report on activities and progress toward implementing the PRI.While MFS aspires to follow the PRI where consistent with its fiduciary responsibilities, signing the PRI is not a legal commitment to do so and MFS may take actions that may be inconsistent with the PRI or may fail to take actions that would be consistent with the PRI. Effective January 1, 2010, the section entitled “Shareholder Servicing Agent” under the main heading “Management of the Fund” is replaced in its entirety as follows: Shareholder Servicing Agent MFS Service Center, Inc. (‘‘MFSC’’), a wholly owned subsidiary of MFS, provides dividend and distribution disbursing, and transfer agent and recordkeeping functions in connection with the issuance, transfer, and redemption of each class of shares of each Fund under a Shareholder Servicing Agreement. MFSC also contracts with other entities to provide some or all of the services described above. With respect to MFS Blended Research Core Equity Portfolio, MFS Blended Research Growth Portfolio, MFS Blended Research Value Portfolio, MFS Emerging Markets Equity Portfolio, MFS Global Growth Portfolio, MFS Global Research Portfolio, MFS Global Total Return Portfolio, MFS International Growth Portfolio, MFS International Value Portfolio, MFS Research International Portfolio, and MFS Technology Portfolio, MFSC receives a fee from each Fund based on the costs it incurs in providing these services and a target profit margin. With respect to MFS Bond Portfolio, MFS Core Equity Portfolio, MFS Global Governments Portfolio, MFS Government Securities Portfolio, MFS Growth Portfolio, MFS High Yield Portfolio, MFS Massachusetts Investors Growth Stock Portfolio, MFS Mid Cap Growth Portfolio, MFS Money Market Portfolio, MFS New Discovery Portfolio, MFS Strategic Income Portfolio, MFS Total Return Portfolio, MFS Utilities Portfolio, and MFS Value Portfolio, MFSC may receive a fee based on the number of accounts in the Funds, but does not currently receive a fee. In addition, MFSC is reimbursed by each Fund for certain expenses incurred by MFSC on behalf of the Fund. These reimbursements include payments for certain out-of-pocket expenses, such as costs related to mailing shareholder statements and the use of third party recordkeeping systems, incurred by MFSC in performing the services described above. 1 During the fiscal years ended December 31, 2008, 2007, and 2006, no fund paid any compensation to the Shareholder Servicing Agent. Effective February 1, 2010, Appendix E entitled “Proxy Voting Policies and Procedures” is restated in its entirety as follows: APPENDIX E PROXY VOTING POLICIES AND PROCEDURES MASSACHUSETTS FINANCIAL SERVICES COMPANY PROXY VOTING POLICIES AND PROCEDURES February 1, 2010 Massachusetts Financial Services Company, MFS Institutional Advisors, Inc., MFS International (UK) Limited, MFS Heritage Trust Company, and MFS’ other subsidiaries that perform discretionary investment management activities (except Four Pillars Capital, Inc.) (collectively, “MFS”) have adopted proxy voting policies and procedures, as set forth below (“MFS Proxy Voting Policies and Procedures”), with respect to securities owned by the clients for which MFS serves as investment adviser and has the power to vote proxies, including the registered investment companies sponsored by MFS (the “MFS Funds”).References to “clients” in these policies and procedures include the MFS Funds and other clients of MFS, such as funds organized offshore, sub-advised funds and separate account clients, to the extent these clients have delegated to MFS the responsibility to vote proxies on their behalf under the MFS Proxy Voting Policies and Procedures. The MFS Proxy Voting Policies and Procedures include: A.Voting Guidelines; B.Administrative Procedures; C.Monitoring System; D.Records Retention; and E.Reports. A.VOTING GUIDELINES 1. General Policy; Potential Conflicts of
